DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
Claim 7, page 66, lines 20-21, “the modulation signal” should read as “the modulation clock”.
Claim 14, page 69, line 3, “the modulation signal” should read as “the modulation clock”.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of copending Application No. 16/888,492 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 4 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of copending Application No. 16/888,492 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of copending Application No. 16/888,492. This is a provisional nonstatutory double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 2 are included in the limitations of claims 8 and 9 of copending Application No. 16/888,492. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the modulation operation include a frequency modulation operation using a plurality of frequencies as recited in claim 8 of copending Application No. 16/888,492. The Examiner further finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the plurality of modulation sections included in the first clock be detected based on a frequency difference as recited in claim 9 of copending Application No. 16/888,492. This combination is merely a known modulation operation according to the claimed “specific scheme” as recited in claim 8 of copending Application No. 16/888,492 to output the claimed “first clock” as recited in claim 9 the same copending application. This does no more than perform the same known processes and KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 8 and 9 of copending Application No. 16/888,492. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being obvious over claim 8 in view of claim 9 of copending Application No. 16/888,492. 

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of copending Application No. 16/888,492. This is a provisional nonstatutory double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 3 are included in the limitations of claims 10 and 11 of copending Application No. 16/888,492. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the modulation operation include a phase modulation operation using a plurality of phases as recited in claim 10 of copending Application No. 16/888,492. The Examiner further finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the plurality of modulation sections included in the first clock being detected based on a phase difference as recited in claim 9 of copending Application No. 16/888,492. This combination is merely a known modulation operation according to the claimed “specific scheme” as recited in claim 10 of copending Application No. 16/888,492 to output the claimed “first clock” as recited in claim 11 the same copending application. This does no more than perform the same known processes KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 10 and 11 of copending Application No. 16/888,492. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being obvious over claim 10 in view of claim 11 of copending Application No. 16/888,492. 

Allowable Subject Matter
Claims 1-4 would be allowed if the Applicant overcomes the statutory double patenting and nonstatutory double patenting rejections as set forth above.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, Itakura et al. (U.S. Patent Application Publication No. 2009/0244756 A1) discloses: A memory system, comprising:
a memory device (disk 22) including a memory cell region for storing data, the memory device . . . generate a [] clock and outputting read data that are read from the memory cell region in synchronization with the [] clock (Paragraph [0040]: “The controller may function as a generator for generating write/read clock for each of the data blocks, which is at least in part continuously changing in speed, by calculating difference in time for the head to 
The Examiner finds the head writing data into or reading out data from the medium in synchronization with the write/read clock generated as disclosed in Itakura teaches the claimed “generate a [] clock and outputting read data that are read from the memory cell region in synchronization with the [] clock”.); and
a memory controller (controller 11) generating the [] clock . . . [and] outputting the [] clock to the memory device, and receiving the read data in response to the [] clock (Paragraph [0040]: “The controller may function as a generator for generating write/read clock for each of the data blocks, which is at least in part continuously changing in speed, by calculating difference in time for the head to pass through the each one of the data blocks and its adjacent one of the blocks on the basis of the time measured. The head writes data into or reads out data from the medium in synchronization with the write/read clock generated.”
The Examiner finds the controller generating write/read clock for each of the data blocks being written to or read from the medium as disclosed in Itakura teaches the claimed “memory controller generating the [] clock . . . [and] outputting the [] clock to the memory device, and receiving the read data in response to the [] clock”.)

Mallary et al. (U.S. Patent Application Publication No. 2009/0002868 A1) discloses: A memory system, comprising:
read data includes a plurality of section data corresponding to the plurality of modulation sections included in the second clock, respectively, and . . . verifies reliability of each of the plurality of section data included in the read data by performing a[n ] operation on the second clock according to the specific scheme (Paragraph [0004]: “In one aspect the present invention describes a method of detecting write synchronization errors 
The Examiner finds the detection of write synchronization errors between the write clock and the location of bit-islands on the bit-patterned media when data is read from the bit-patterned media as disclosed in Mallary teaches the claimed “read data includes a plurality of section data corresponding to the plurality of modulation sections included in the second clock, respectively, and . . . verifies reliability of each of the plurality of section data included in the read data by performing a[n ] operation on the second clock according to the specific scheme.”).
However, the Examiner finds Itakura and Mallary do not teach or suggest the claimed “memory system, comprising: a memory device including a memory cell region for storing data, the memory device looping back a first clock to generate a second clock and outputting read data that are read from the memory cell region in synchronization with the second clock; and a memory controller generating the first clock that includes a plurality of modulation sections by performing a modulation operation on a source clock according to a specific scheme, outputting the first clock to the memory device, and receiving the read data in response to the second clock, wherein the read data includes a plurality of section data corresponding to the plurality of modulation sections included in the second clock, respectively, and the memory controller verifies reliability of each of the plurality of section data included in the read data by performing a demodulation operation on the second clock according to the specific scheme.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

	Claims 8-13 and 15-20 are also allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112                                                                                                                                                                                                        0